Title: To John Adams from Benjamin Stoddert, 25 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 25 June 1799

I once hoped that Talbot might sail by the 15. June, & get to the West Indies by the 1st. of July, & after cruising there a month, until the commencement of the Hurricane season, about the 1st. of August, might at that time proceed towards the Spanish main, & there employ his ships in smaller objects, until it would be safe for him to return again to the West India Station. But it is probable he may not be able to leave Boston before the 10 July—nor to reach the West Indies before the commencement of the Hurricane Season—I have therefore, presuming upon the permission contained in the letter with which you honored me, of the 19 May, thought of sending both him & Barry, as soon as Talbott is ready (& in the meantime to keep Barry on the Coast) to Cape clear, the Western point of Ireland—thence across the English Channel to strike the French coast, south of Brest,—to cruise along the French Coast in the Bay of Biscay, the Spanish Coast, & the Coast of Portugal,—but not to remain long on these Coasts—Thence homewards, taking in their way, the Western Islands, Cayenne, and sweeping the West Indies, to return to the United States in the month of November.
It may be calculated that such fine sailors as the Frigates United States & Constitution, would reach Cape clear in 20 Days after their Departure from the Continent—that they would not consume more than 10 or 12 Days on the coasts of France Spain & Portugal, and that after paying sufficient attention to the Western Islands, they would arrive at Cayenne in 60 Days from the time of leaving the United States—& may be in the West Indies, quite as soon as it will be safe for them to be there on account of the Hurricanes.
In spite of all the British furor, the French capture American and English Vessels, near Cape Clear, which is a point Vessels often make in Voyages to Europe—There will be a chance of capturing French, & recapturing our own Vessels in passing from Ireland to France, & on the coast of France, Spain, & Portugal:—and the Western Islands frequently swarm with French Privateers. But if no other good is produced, our officers and men will learn that they are not always to be passed at home—Our very fine Ships will be seen in Europe—it will be seen there too, that we are not afraid of provoking the French nation, when they give Us cause—But what is more important, this will be seen at home also—And if our Vessels do not capture French Privateers or Frigates, which however ought to be expected, they will at least produce an impression, that a little more caution in their depredations on our Commerce, may become necessary.
Truxton in the Constellation, and two or three of the dull sailing vessels, I presume it will be proper to keep on the coast, for two or three months—or longer—The other Vessels I will endeavour to keep in the West Indies—particularly about St. Dimingo, & Guadaloupe,—I apprehend, that our merchant Vessels will be in most danger about St. Domingo.
There will be time for me to hear if you Sir disapprove of the employment of the two large Frigates, before my final Instructions to the Captains. I mean that Barry shall return from further South, to Norfolk—& that Talbot shall meet him there—I hope about the 15th or 20 July—& to dispatch the orders from hence by a Pilot boat, about the 10. or 12 July—in order to have as much time as possible to learn whether any occurrences in Europe, forbid the enterprize. I allude to the sailing of the French Fleet—& the consequences. I imagine it has gone up the Mediteranean, perhaps to aid Buonaparte,—& probably never to return—But it seems possible that Ireland may be the object—
I have the honor to be with the highest respect & esteem Sir Yr. most Obedt. Serv.

Ben Stoddert